UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2015 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-23153 Track Group, Inc. (Exact name of registrant as specified in its charter) Utah 87-0543981 (State or other jurisdiction of incorporation or organization ) (I.R.S. Employer Identification Number) 405 S. Main Street, Suite 700, Salt Lake City, Utah 84111 (Address of principal executive offices)(Zip Code) (801) 451-6141 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,“ “accelerated filer,“ and “smaller reporting company“ in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] The number of shares outstanding of the registrant’s common stock as of February 8, 2016 was 10,261,288. Track Group, Inc. FORM 10-Q For the Quarterly Period Ended December 31, 2015 INDEX Page PART I.FINANCIAL INFORMATION Item 1 Financial Statements 1 Condensed Consolidated Balance Sheets (Unaudited) 1 Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) 2 Condensed Consolidated Statements of Cash Flows (Unaudited) 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 Quantitative and Qualitative Disclosures About Market Risk 17 Item 4 Controls and Procedures 18 PART II.OTHER INFORMATION 18 Item 1 Legal Proceedings 18 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3 Defaults Upon Senior Securities 18 Item 4 Mine Safety Disclosures 18 Item 5 Other Information 18 Item 6 Exhibits 18 19 Signatures 20 -i- Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements TRACK GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS December 31, September 30, Assets (Unaudited) Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $4,356,817 and $4,150,000, respectively Note receivable, current portion Prepaid expenses and other Inventory, net of reserves of $173,150 and $225,900, respectively Total current assets Property and equipment, net of accumulated depreciation of $2,966,034 and $2,822,166, respectively Monitoring equipment, net of accumulated amortization of $2,553,113 and $2,225,480, respectively Intangible assets, net of accumulated amortization of $6,253,294 and $5,628,308, respectively Other assets Goodwill Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable Accrued liabilities Current portion of long-term debt, net of discount of $222,973 and $222,973, respectively Total current liabilities Stock payable - related party Long-term debt, net of current portion and discount of $353,041 and $408,784, respectively Other long-term liabilities - Total liabilities Stockholders’ equity: Common stock,$0.0001 par value: 15,000,000 shares authorized; 10,261,288 shares outstanding Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated statements. -1- Table of Contents TRACK GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) Three Months Ended December 31, Revenues: Products $ $ Monitoring services Other Total revenues Cost of revenues: Products Monitoring and other related services Depreciation & amortization included in cost of revenues Impairment of monitoring equipment and parts (Note4) Total cost of revenues Gross profit Operating expenses: General & administrative Selling & marketing Research & development Depreciation & amortization Loss from operations ) ) Other income (expense): Loss on disposal of equipment ) - Interest expense, net ) ) Currency exchange rate gain (loss) ) Other income, net Net loss attributable to common shareholders ) ) Foreign currency translation adjustments ) Comprehensive loss $ ) $ ) Net loss per common share, basic and diluted $ ) $ ) Weighted average common shares outstanding, basic and diluted The accompanying notes are an integral part of these condensed consolidated statements. -2- Table of Contents TRACK GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net income to net cash used in operating activities: Depreciation and amortization Impairment of monitoring equipment and parts Bad debt expense - Amortization of debt discount Stock based compensation - Vesting and re-pricing of stock options Loss on disposal of property and equipment - Loss on disposal of monitoring equipment included in cost of sales - Change in assets and liabilities: Accounts receivable, net ) ) Notes receivable ) ) Inventories ) Prepaid expenses and other assets ) ) Accounts payable Accrued expenses Deferred revenue - ) Net cash used in operating activities ) ) Cash flow from investing activities: Purchase of property and equipment ) ) Capitalized software ) - Purchase of monitoring equipment and parts ) ) Payment related to acquisition - ) Net cash used in investing activities ) ) Cash flow from financing activities: Principal payments on notes payable ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash ) Net decrease in cash ) ) Cash, beginning of period Cash, end of period $ $ Cash paid for interest $ $ Supplemental schedule of non-cash investing and financing activities: Issuance of common stock in connection with the acquisition of a subsidiary - -3- Table of Contents TRACK GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (1) BASIS OF PRESENTATION The unaudited interim condensed consolidated financial information of Track Group, Inc. and subsidiaries (collectively, the “Company“ or “Track Group“) has been prepared in accordance with the Instructions to Form 10-Q and Article 8 of Regulation S-X promulgated by the Securities and Exchange Commission (“SEC“).Certain information and disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP“) have been condensed or omitted pursuant to such rules and regulations.In the opinion of management, the accompanying interim consolidated financial information contains all adjustments, consisting only of normal recurring adjustments necessary to present fairly the Company’s financial position as of December 31, 2015, and results of its operations for the three months ended December 31, 2015.These financial statements should be read in conjunction with the annual consolidated financial statements and notes thereto that are included in the Company’s Annual Report on Form 10-K for the year ended September 30, 2015.The results of operations for the three months ended December 31, 2015 may not be indicative of the results for the fiscal year ending September 30, 2016. (2) PRINCIPLES OF CONSOLIDATION The condensed consolidated financial statements include the accounts of Track Group and its subsidiaries. All significant inter-company transactions have been eliminated in consolidation. Certain prior year amountson the consolidated statement of operationshave been reclassified to conform to the current period presentation.These reclassifications have no impact on the previously reported net loss. (3) RECENTLY ISSUED ACCOUNTING STANDARDS From time to time, new accounting pronouncements are issued by the Financial Accounting Standards Board (“FASB“) or other standard setting bodies, which are adopted by the Company as of the specified effective date. Unless otherwise discussed, the Company believes that the impact of recently issued standards that are not yet effective will not have a material impact on its financial position or results of operations upon adoption. In November 2015, the FASB issued Accounting Standards Update No. 2015-17, Income Taxes (Topic 740): Balance Sheet Classification of Deferred Taxes (“ASU 2015-17“). Current GAAP requires an entity to separate deferred income tax liabilities and assets into current and noncurrent amounts in a classified statement of financial position. To simplify the presentation of deferred income taxes, ASU 2015-17 requires that deferred tax liabilities and assets be classified as noncurrent in a classified statement of financial position. The current requirement that deferred tax liabilities and assets of a tax-paying component of an entity be offset and presented as a single amount is not affected by the amendments in this Update. The amendments in this update are effective for financial statements issued for annual periods beginning after December 15, 2016, and interim periods within those annual periods. Earlier application is permitted for all entities as of the beginning of an interim or annual reporting period.The adoption of ASU 2015-17 is not expected to have a material impact on the Company’s consolidated financial statements. In September 2015, the FASB issued ASU 2015-16, Simplifying the Accounting for Measurement-Period Adjustments (“ASU 2015-16“). ASU 2015-16 requires an acquirer to recognize adjustments to provisional amounts that are identified during the measurement period in the reporting period in which the adjustment amounts are determined. ASU 2015-16 will be effective for the Company’s fiscal year beginning December 1, 2017 and subsequent interim periods. The adoption of ASU 2015-16 is not expected to have a material effect on the Company’s consolidated financial statements. In July 2015, the FASB issued ASU 2015-11, Simplifying the Measurement of Inventory, (“ASU 2015-11“). ASU 2015-11 requires that an entity measure inventory at the lower of cost and net realizable value, unless the entity is using the LIFO or retail inventory method. ASU 2015-11 will be effective for the Company’s fiscal year beginning October 1, 2017 and subsequent interim periods, with early adoption permitted. Management is currently evaluating the impact of the pending adoption of ASU 2015-11 on the Company’s consolidated financial statements. In April 2015, the FASB issued ASU 2015-03, Simplifying the Presentation of Debt Issuance Costs, (“ASU 2015-03“). ASU 2015-03 requires that debt issuance costs related to a recognized debt liability be presented in the balance sheet as a direct deduction from the carrying amount of that debt liability, consistent with debt discounts. ASU 2015-03 will be effective for the fiscal year beginning January 1, 2016 and subsequent interim periods, with earlier adoption permitted. ASU 2015-03 will be effective for the Company’s fiscal year beginning October 1, 2016 and subsequent interim periods. Management is currently evaluating the impact of the pending adoption of ASU 2015-03 on the Company’s consolidated financial statements. In May 2014, the FASB issued Accounting Standards Update No. 2014-09, Revenue from Contracts with Customers (“ASU 2014-09“), which stipulates that an entity should recognize revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. To achieve this core principle, an entity should apply the following steps: (1) identify the contract(s) with a customer; (2) identify the performance obligations in the contract; (3) determine the transaction price; (4) allocate the transaction price to the performance obligations in the contract; and (5) recognize revenue when (or as) the entity satisfies a performance obligation. On July 9, 2015, the FASB approved the deferral of the effective date of ASU 2014-09 by one year. As a result, ASU 2014-09 will be effective for the Company retrospectively beginning October 1, 2018, with early adoption not permitted. Management has not yet selected a transition method and is currently evaluating the impact of the pending adoption of ASU 2014-09 on the Company’s consolidated financial statements. -4- Table of Contents (4) IMPAIRMENT OF LONG-LIVED ASSETS The Company reviews its long-lived assets for impairment when events or changes in circumstances indicate that the book value of an asset may not be recoverable and in the case of goodwill, at least annually. The Company evaluates whether events and circumstances have occurred which indicate possible impairment as of each balance sheet date. If the carrying amount of an asset exceeds its fair value, an impairment charge is recognized for the amount by which the carrying amount exceeds the estimated fair value of the asset.Impairment of long-lived assets is assessed at the lowest levels for which there is an identifiable fair value that is independent of other groups of assets.The Company recorded $60,000 and $55,080 of impairment expenses related to monitoring equipment for the three months ended December 31, 2015 and 2014, respectively. (5) BUSINESS COMBINATIONS The Company accounts for its business acquisitions under the acquisition method of accounting as indicated in ASC 805, Business Combinations, which requires the acquiring entity in a business combination to recognize the fair value of all assets acquired, liabilities assumed, and any non-controlling interest in the acquiree; and establishes the acquisition date as the fair value measurement point. Accordingly, the Company recognizes assets acquired and liabilities assumed in business combinations, including contingent assets and liabilities and non-controlling interest in the acquiree, based on fair value estimates as of the date of acquisition. In accordance with ASC 805, the Company recognizes and measures goodwill as of the acquisition date, as the excess of the fair value of the consideration paid over the fair value of the identified net assets acquired. Acquired Assets and Assumed Liabilities Pursuant to ASC No. 805-10-25, if the initial accounting for a business combination is incomplete by the end of the reporting period in which the combination occurs, but during the allowed measurement period not to exceed one year from the acquisition date, the Company retrospectively adjusts the provisional amounts recognized at the acquisition date, by means of adjusting the amount recognized for goodwill. Contingent Consideration In certain acquisitions, the Company agrees to pay additional amounts to sellers contingent upon achievement by the acquired businesses of certain negotiated future goals, such as targeted earnings levels. The Company records contingent consideration based on its estimated fair value as of the date of the acquisition. The Company evaluates and adjusts the value of contingent consideration, if necessary, at each reporting period based on the progress toward and likely achievement of certain targets on which issuance of the contingent consideration is based. Any differences between the acquisition-date fair value and the changes in fair value of the contingent consideration subsequent to the acquisition date are recognized in current period earnings until the arrangement is settled. (6) ACCUMULATED OTHER COMPREHENSIVE LOSS Comprehensive loss includes net loss as currently reported under U.S. GAAP and other comprehensive loss. Other comprehensive loss considers the effects of additional economic events, such as foreign currency translation adjustments, that are not required to be recorded in determining net loss, but rather are reported as a separate component of stockholders’ equity. The Chilean Peso, New Israeli Shekel and the Canadian Dollar are used as functional currencies of the following operating subsidiaries: (i) Track Group Chile SpA; (ii) Track Group International Ltd.; and (iii) Track Group Analytics Limited, respectively. The balance sheets of all subsidiaries have been converted into United States Dollars (USD) at the exchange rate prevailing at December 31, 2015. (7) NET LOSS PER COMMON SHARE Basic net loss per common share ("Basic EPS") is computed by dividing net loss available to common shareholders by the weighted average number of common shares outstanding during the period. Diluted net loss per common share ("Diluted EPS") is computed by dividing net loss attributable to common shareholders by the sum of the weighted-average number of common shares outstanding and the weighted-average dilutive common share equivalents outstanding.The computation of Diluted EPS does not assume exercise or conversion of securities that would have an anti-dilutive effect. Common share equivalents consist of shares issuable upon the exercise of common stock options and warrants, and shares issuable upon conversion of preferred stock.As of December 31, 2015 and 2014, there were 411,390 and 323,251 outstanding common share equivalents, respectively, that were not included in the computation of Diluted EPS for the three months ended December 31, 2015 and 2014, respectively as their effect would be anti-dilutive. The common stock equivalents outstanding as of December 31, 2015 and 2014 consisted of the following: December 31, December 31, Exercise of outstanding common stock options and warrants Exercise and conversion of outstanding Series D Preferred warrants – Total common stock equivalents -5- Table of Contents (8) ACQUISITION GPS Global On March 12, 2014, the Company entered into a Share Purchase Agreement to purchase from Eli Sabag, a resident of the State of Israel, all of the issued and outstanding shares of GPS Global Tracking and Surveillance System Ltd., an Israeli company ("GPS Global"). Subsequent to the closing, Mr. Sabag and certain key employees of GPS Global entered into employment agreements and continue to operate GPS Global. Subsequently, the Company changed the name of GPS Global to Track Group Interantional Ltd. The purchase price for the issued and outstanding shares of GPS Global was $7,811,404, payable in cash and shares of the Company's common stock as follows: (i) $311,404 in cash to Mr. Sabag; and (ii) shares of the Company common stock valued at $7,500,000 of which common stock valued at $1,600,000 was paid to Mr. Sabag at closing. An additional amount of common stock valued at $2,900,000 was held in escrow for six months from closing before being released to Mr. Sabag. Common stock valued at $3,000,000 could be earned by Mr. Sabag based on specific milestones over a period of two years from the date of closing. The total purchase price for the GPS Global acquisition was allocated to the net tangible and intangible assets basedupon their fair values as of June 30, 2014. The excess of the purchase price over the net assets was recorded as goodwill. This acquisition provided the Company with additional research and development capabilities and enhanced technology which benefits current and future products. Track Group Analytics Limited On November 26, 2014, the Company entered into a Share Purchase Agreement to purchase from the shareholders of Track Group Analytics Limited, formerly G2 Research Limited (“TGA“), all issued and outstanding shares of TGA for an aggregate purchase price of up to CAD$4,600,000 (the “TGAAcquisition“), of which CAD$2,000,000 was paid in cash to the TGA shareholders on the Closing Date with the remainder of the purchase price to be paid as follows: (i) CAD$600,000 will be paid to the former TGA shareholders in shares of common stock of which one-half of the shares were issued on the one-year anniversary of the closing and the balance to be issued on the two-year anniversary of the closing; and (ii) the CAD$2,000,000 will be paid to the former TGA shareholders in shares of common stockover a two-year period beginning as of the closing, upon the achievement of certain milestones set forth in the purchase agreement. As of December 31, 2015, the Company had issued 38,499 shares of common stock in connection to this acquisition and 63,777 shares of common stock to the TGA shareholders upon achieving certain performance milestones. During the third quarter of fiscal 2015, the Company received the final valuation report for the TGA Acquisition. The Consolidated Balance Sheet at December 31, 2015 has been retrospectively adjusted to include the effect of the measurement period adjustments as required under ASC 805,Business Combinations, (“ASC 805“). The revisions to the purchase price allocation for the acquisition resulted from the Company’s finalization of valuation of long-term and intangible assets with consideration of the valuation report obtained from a third party appraisal firm. The aforementioned adjustments resulted in a retrospective adjustment to goodwill by $2,384,000 and other intangibles by $1,817,000. The $1,653,000 in goodwill recognized as a result of this acquisition is not deductible for income tax purposes. The Company included in its financial statements revenues generated by Track Group Analytics of $81,700 for the three months ended December 31, 2015. The fair value of patents, developed technology, customer contracts/relationship, tradename and trademarks were capitalized as of the acquisition date and will be subsequently amortized using a straight-line method to depreciation and amortization expense over their estimated useful lives. -6- Table of Contents Summary of Unaudited Pro-Forma Information The unaudited pro-forma information below for the three months ended December 31, 2015 and 2014 gives effect to each of the acquisitions described herein as, if the acquisitions had occurred on October1, 2013. The pro-forma financial information is not necessarily indicative of the results of operations if the acquisitions had been effective as of this date. Three Months Ended December 31, Revenues $ $ Loss from operations ) ) Net loss attributable to the Company ) ) Basic income per share ) ) Diluted income per share ) ) Net loss attributable to common shareholders ) ) Basic income per share ) ) Diluted income per share ) ) (9) PREPAID AND OTHER EXPENSES The carrying amounts reported in the balance sheets for prepaid expenses and other current assets approximate their fair market value based on the short-term maturity of these instruments. As of December 31, 2015 and September 30, 2015, the outstanding balance of prepaid and other expenses was $1,397,023 and $1,266,277, respectively.The $1,397,023 as of December 31, 2015 is comprised primarily of prepayments toward inventory purchases, deposits and other prepaid expenses. (10) INVENTORY Inventory is valued at the lower of the cost or market.Cost is determined using the first-in, first-out (“FIFO“) method.Market is determined based on the estimated net realizable value, which generally is the item’s selling price.Inventory is periodically reviewed in order to identify obsolete, damaged or impaired items. Inventory consists offinished goods that are sold to customers and used for minor repairs of ReliAlert(TM), Shadow, and other tracking devices. Completed ReliAlert(TM), and other tracking devices are reflected in Monitoring Equipment.As of December 31, 2015 and September 30, 2015, respectively, inventory consisted of the following: December 31, September 30, Finished goods inventory $ $ Reserve for damaged or obsolete inventory ) ) Total inventory, net of reserves $ $ -7- Table of Contents (11) PROPERTY AND EQUIPMENT Property and equipment as of December 31, 2015 and September 30, 2015, were as follows: December 31, September 30, Equipment, software and tooling $ $ Automobiles Leasehold improvements Furniture and fixtures Total property and equipment before accumulated depreciation Accumulated depreciation ) ) Property and equipment, net of accumulated depreciation $ $ Depreciation expense recognized for property and equipment for the three months ended December 31, 2015 and 2014 was $176,088 and $170,907, respectively. (12) MONITORING EQUIPMENT Monitoring equipment as of December 31, 2015 and September 30, 2015, was as follows: December 31, September 30, Monitoring equipment $ $ Less: accumulated amortization ) ) Monitoring equipment,net of accumulated depreciation $ $ The Company began leasing monitoring equipment to agencies for offender tracking in April 2006 under operating lease arrangements.The monitoring equipment is amortized using the straight-line method over an estimated useful life of three to five years. Depreciation of monitoring equipment for the three months ended December 31, 2015 and 2014 was $376,467 and $228,050, respectively. These expenses were recognized in cost of revenues. -8- Table of Contents (13) INTANGIBLE ASSETS The following table summarizes the activity of intangible assets for the first fiscal quarter ended December 31, 2015: December 31, September 30, Other intangible assets: Patent & royalty agreements Technology Customer relationships Trade name Website Total intangible assets Accumulated amortization ) ) Intangible assets, net of accumulated amortization $ $ The intangible assets summarized above were purchased on various dates from January 2010 through December 2015. The assets have useful lives ranging from three to ten years. Amortization expense for the three months ended December 31, 2015 and 2014 was $523,948 and $470,993, respectively. (14) GOODWILL The following table summarizes the activity of goodwill at December 31 and September 30, 2015, respectively: December 31, September 30, Balance - beginning of year $ $ Additions resulting from acquisitions: Acquisition of Track Group Analytics Limited - Effect of foreign currency translation on goodwill ) ) Balance - end of year $ $ Goodwill was recognized in connection to acquisition transactions in accordance with ASC 805. The Company performs an impairment test for goodwill annually or more frequently if indicators of potential impairment exist. No impairment of goodwill had been recognized through December 31, 2015. (15) OTHER ASSETS As of December 31, 2015 and September 30, 2015, the outstanding balance of other assets was $2,545,571 and $2,619,035, respectively.The $2,545,571 balance of other assets is comprised largely of a large performance bond for an international customer.The Company anticipates this restricted cash will be unrestricted and available to the Company in March2018. (16) ACCRUED EXPENSES Accrued expenses consisted of the following as of December 31, 2015 and September 30, 2015: December 31, September 30, Accrued royalties $ $ Accrued payroll, taxes and employee benefits Accrued consulting Accrued taxes - foreign and domestic Accrued settlement costs Accrued board of directors fees Accrued other expenses Accrued legal costs Accrued cellular costs Accrued outside services Accrued warranty and manufacturing costs - Accrued interest Total accrued expenses $ $ -9- Table of Contents (17) DEBT OBLIGATIONS On July 14, 2015, we entered into an Amended and Restated Facility Agreement (the “Amended Facility Agreement“) with Conrent Invest S.A. (“Conrent“) to amend certain provisions of the Company’s existing $25.0 million unsecured debt facility. Pursuant to the terms and conditions of the Amended Facility Agreement, effective June 30, 2015, the Company may now borrow an additional $5.4 million of unsecured debt, which, together with the existing $25.0 million of unsecured debt borrowed under the debt facility, will now accrue interest at a rate of 8% per annum and mature on July 31, 2018. The Amended Facility Agreement also provides the Company with a voluntary prepayment option, wherein the Company may pay the amounts borrowed under the debt facility, including all accrued but unpaid interest, prior to the maturity date without any penalty or prepayment fee. In connection with the execution of the Amended Facility Agreement, the Company used theavailable$5.4 millionunder the facility agreement to pay to Conrent an arrangement fee of $500,000, as well as $822,222 of accrued but unpaid interest.During the year ended September 30, 2015, theCompany received the remaining $4.08 million from this Facility Agreement. On September 25, 2015, the Company entered into a Loan Agreement (the “Loan Agreement“) with one of the Company’s related parties, Sapinda Asia Limited (“Sapinda“) to provide the Company with a $5.0 million line of credit that accrues interest at a rate of 3% per annum for undrawn funds and 8% per annum for borrowed funds. Pursuant to the terms and conditions of the Loan Agreement, available funds may be drawn down at the Company’s request at any time until the Loan Agreement matures on September 30, 2017 (the “Maturity Date“), when all borrowed funds, plus all accrued but unpaid interest will become due and payable. The Company, however, may elect to satisfy any outstanding obligations under the Loan Agreement prior to the Maturity Date without penalties or fees. Debt obligations as of December 31, 2015 and September 30, 2015, respectively, are comprised of the following: December 31, September 30, Unsecured facility agreement of up to $30.4 million bearing interest at a rate of 8% per annum, with all principal and accrued and unpaid interest due on July 31, 2018. An orgination fee was paid, recognized as a debt discount and is being amortized as interest expense over the term of the loan. As of December 31, 2015, the remaining debt discount was $576,014. $ $ Related party unsecured line of credit whereby the Company can borrow up to $5 million at 8% per annum on borrowed funds maturing on September 30, 2017. - - The Company entered into an agreement whereby the Company was granted a non-exclusive, irrevocable, perpetual and royalty-free license to certain patents with an entity. The Company agreed to pay $4,500,000 over two years or $187,500 per month through February 2016. Capital lease of office equipment maturing in August 2019. Non-interest bearing notes payable to a governmental agency assumed in conjunction with the G2 acquisition. Total debt obligations Less current portion ) ) Long-term portion of related party debt - - Long-term debt, net of current portion $ $ The following table summarizes the Company’s future maturities of debt obligations, net of the amortization of debt discounts as of December 31, 2015: Fiscal Year Total Thereafter Debt discount ) Total $ In connection with the TGA Acquisition, as described in Note 8 above, the Company assumed three notes payable to the Atlantic Canada Opportunities Agency (“ACOA“). These notes are non-interest bearing notes and are payable in monthly increments ranging from $3,125 to $4,125, as specified in each of the notes. -10- Table of Contents (18) RELATED-PARTY TRANSACTIONS Related-Party Loan Agreement On September 25, 2015, the Company entered into a loan agreement with Sapinda Asia, a significant shareholder,to provide the Company with a $5.0 million line of credit that accrues interest at a rate of 3% per annum for undrawn funds and 8% per annum for borrowed funds. Pursuant to the terms and conditions of the loan agreement, available funds may be drawn down at the Company’s request at any time until the loan agreement matures on September 30, 2017, when all borrowed funds, plus all accrued but unpaid interest will become due and payable. The Company, however, may elect to satisfy any outstanding obligations under the loan agreement prior to the maturity date without penalties or fees. Stock Payable – Related Party In connection with the acquisitions in prior years described under Note 8 above, the Company recognized a liability for stock payable to the former owners of the entities acquired. In conjunction with the respective purchase agreements, shares of the Company’s stock are payable based on the achievement of certain milestones. Changes in the stock payable liability are shown below: December 31, September 30, Beginning balance $ $ Stock payable resulting from the acquisition of GPS Global - - Stock payable resulting from the acquisition of Track Group Analytics - Payment of shares for achieving performance milestones - ) Ending balance $ $ Each of the foregoing related-party transactions was reviewed and approved by disinterested and independent members of the Company's Board of Directors. (19) PREFERRED STOCK The Company is authorized to issue up to 20,000,000 shares of preferred stock, $0.0001 par value per share. The Company's Board of Directors has the authority to amend the Company's Articles of Incorporation, without further shareholder approval, to designate and determine, in whole or in part, the preferences, limitations and relative rights of the preferred stock before any issuance of the preferred stock and to create one or more series of preferred stock. As of December 31, 2015, there were no shares of preferred stock outstanding. Series D Preferred Stock Warrants During the year ended September 30, 2015, the Company purchased 42,000 warrants to purchase shares of Series D Preferred for $10,500 in cash. As of December 31, 2015, zero warrants to purchase shares of Series D Preferred were issued and outstanding. During the three months ended December 31, 2015, the Company did not issue any shares common stock. (20) STOCK OPTIONS AND WARRANTS Stock Incentive Plan At the annual meeting of shareholders on December 21, 2011, the shareholders approved the 2012 Equity Compensation Plan (the “2012 Plan“).The 2012 Plan provides for the grant of incentive stock options and nonqualified stock options, restricted stock, stock appreciation rights, performance shares, performance stock units, dividend equivalents, stock payments, deferred stock, restricted stock units, other stock-based awards and performance-based awards to employees and certain non-employees who provide services to the Company in lieu of cash. A total of 90,000 shares were initially authorized for issuance pursuant to awards granted under the 2012 Plan. At the 2015 annual meeting of shareholders held on May 19, 2015, our stockholders approved a 713,262 share increase to the total number of shares authorized under the 2012 Plan.During the three months ended December 31, 2015 and 2014, respectively, no options were issued under this 2012 Plan.As of December 31, 2015,448,346 shares of common stock were available for future grants under the 2012 Plan. -11- Table of Contents All Options and Warrants The fair value of each stock option and warrant grant is estimated on the date of grant using the Black-Scholes option-pricing model. The Company did not grant options or warrants to purchase common or preferred stock during the three months ended December 31, 2014. During the three months ended December 31, 2015, the Company granted 40,261 warrants to purchase shares of common stock.These warrants vested immediately and expire two years from grant date.The Company recorded $95,968 and $75,082 of expense for the three months ended December 31, 2015 and 2014, respectively, related to the issuance and vesting of outstanding stock options and warrants. The option and warrant grants for three months ended December 31, 2015 were valued using the Black-Scholes model with the following weighted-average assumptions: Three Months Ended December 31 Expected stock price volatility 51% N/A(1) Risk-free interest rate 0.64% N/A(1) Expected life of options/warrants 2 years N/A(1) (1)This information was deemed not applicable (N/A) since no options or warrants to purchase common stock were granted during the three months ended December 31, 2014. The expected life of stock options (warrants) represents the period of time that the stock options or warrants are expected to be outstanding based on the simplified method allowed under GAAP. The expected volatility is based on the historical price volatility of the Company’s common stock. The risk-free interest rate represents the U.S. Treasury bill rate for the expected life of the related stock options (warrants). The dividend yield represents the Company’s anticipated cash dividends over the expected life of the stock options (warrants). A summary of stock option activity for the three months ended December 31, 2015 is presented below: Shares Under Option Weighted Average Exercise Price Weighted Average Remaining Contractual Life Aggregate Intrinsic Value Outstanding as of September 30, 2015 $ Granted $ Expired ) $ Exercised - $
